

117 S311 IS: Stopping Doctor Shortages Act
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 311IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mrs. Feinstein (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to include certain employment as a health care practitioner as eligible for public service loan forgiveness, and for other purposes.1.Short titleThis Act may be cited as the Stopping Doctor Shortages Act.2.Amendments to terms and conditions of public service loan forgivenessSection 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)) is amended by adding at the end the following:(C)Full-time professionals engaged in health care practitioner occupationsThe term full-time professionals engaged in health care practitioner occupations includes an individual who—(i)has a full-time job as a health care practitioner;(ii)provides medical services in such full-time job at a nonprofit hospital or public hospital or other nonprofit or public health care facility; and(iii)is prohibited from being employed directly by such hospital or other health care facility by State law..